DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-10, drawn to a semiconductor device, in the reply filed on 04/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20170214003.

    PNG
    media_image1.png
    216
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    696
    media_image2.png
    Greyscale


Regarding claim 1, figs. 1-6 of Lee discloses a display device comprising: 
a substrate 100; 
a display area including a plurality of pixels arranged over the substrate; and 
a transmission area 35 arranged inside the display area, wherein the transmission area is disposed to overlap a component 300b (fig. 3) below the substrate, 
wherein a transparent organic layer 270 (see portion of 270 in 35) including siloxane (par [0070]) is disposed in the transmission area on the substrate.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20170256747 (Lee747).

    PNG
    media_image3.png
    498
    477
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    426
    415
    media_image4.png
    Greyscale


Regarding claim 1, figs. 1-2 of Lee discloses a display device comprising: 
a substrate 100; 
a display area fig. 1 including a plurality of pixels arranged over the substrate; and 
a transmission area (area of opening in MR1 such combination of OP and TW) arranged inside the display area, wherein the transmission area is disposed to overlap a component 300 (fig. 2 – show TW and 300 overlap) below the substrate, 
wherein a transparent organic layer 140 including siloxane (par [0055]) is disposed in the transmission area on the substrate.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee747 in view of Mizuno 20100213559.
Regarding claim 10, Lee747 discloses claim 1, but does not disclose wherein the transparent organic layer includes Si, O, or C-based siloxane.
However, par [0079] of Mizuno discloses of optically-transparent layer 170 is a material having a high optical transmittance such as an acrylic or fluorinated polymer, siloxane of an organic silicon polymer.
In view of such teaching, it would have been obvious to form a device of Lee247 comprising wherein the transparent organic layer includes Si -based siloxane such as taught by Mizuno in order to have high optical transmittance.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829